Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS AGREEMENT originally entered into on September 20, 2004 (the “Effective
Date”), by and among SI FINANCIAL GROUP, INC., a federally chartered corporation
(the “Company”), SAVINGS INSTITUTE BANK AND TRUST COMPANY, a federally-chartered
savings bank (the “Bank”) and BRIAN J. HULL (“Executive”) is amended and
restated in its entirety as of December 17, 2008 (the “Agreement”).

W I T N E S S E T H

WHEREAS, Executive continues to serve in a position of substantial
responsibility;

WHEREAS, the Company and the Bank wish to continue to assure the services of
Executive for the period provided in this Agreement;

WHEREAS, Executive is willing to continue to serve in the employ of the Bank on
a full-time basis for said period; and

WHEREAS, the parties to this Agreement desire to amend and restate the Agreement
in order to bring it into compliance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the rules and regulations issued
thereunder.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1. Employment. Executive is employed as the Executive Vice President, Chief
Financial Officer and Treasurer of the Company and the Bank. Executive shall
perform all duties and shall have all powers which are commonly incident to the
offices of Executive Vice President, Chief Financial Officer and Treasurer or
which, consistent with those offices, are delegated to him by the Board of
Directors. During the term of this Agreement, Executive also agrees to serve, if
elected, as an officer and/or director of any subsidiary of the Company and the
Bank and in such capacity will carry out such duties and responsibilities
reasonably appropriate to that office.

2. Location and Facilities. The Executive will be furnished with the working
facilities and staff customary for executive officers with the title and duties
set forth in Section 1 and as are necessary for him to perform his duties. The
location of such facilities and staff shall be at the principal administrative
offices of the Company and the Bank, or at such other site or sites customary
for such offices.

3. Term.

 

  a. The term of this Agreement shall be (i) the initial term, consisting of the
period commencing on the Effective Date and ending on the third anniversary of
the Effective Date, plus (ii) any and all extensions of the initial term made
pursuant to this Section 3 of this Agreement.



--------------------------------------------------------------------------------

  b. Commencing on the first year anniversary of the Effective Date, and
continuing on each anniversary thereafter, the disinterested members of the
boards of directors of the Bank and the Company may extend the Agreement an
additional year such that the remaining term of the Agreement shall be
thirty-six (36) months, unless Executive elects not to extend the term of this
Agreement by giving written notice in accordance with Section 19 of this
Agreement. The Board of Directors of the Bank and the Company (the “Boards”)
will review the Agreement and Executive’s performance annually for purposes of
determining whether to extend the Agreement and the rationale and results
thereof shall be included in the minutes of the Board’s meeting. The Executive
shall receive notice as soon as possible after such review as to whether the
Agreement is to be extended.

4. Base Compensation.

 

  a. The Company and the Bank agree to pay the Executive during the term of this
Agreement a base salary at the rate of $150,000 per year, payable in accordance
with customary payroll practices.

 

  b. The Board of the Bank shall review annually the rate of the Executive’s
base salary based upon factors they deem relevant, and may maintain or increase
his salary, provided that no such action shall reduce the rate of salary below
the rate in effect on the Effective Date.

 

  c. In the absence of action by the Board, the Executive shall continue to
receive salary at the annual rate specified on the Effective Date or, if another
rate has been established under the provisions of this Section 4, the rate last
properly established by action of the Board under the provisions of this
Section 4.

5. Bonuses. The Executive shall be entitled to participate in discretionary
bonuses or other incentive compensation programs that the Company and the Bank
may award from time to time to senior management employees pursuant to bonus
plans or otherwise.

6. Benefit Plans. The Executive shall be entitled to participate in such life
insurance, medical, dental, pension, profit sharing, retirement and stock-based
compensation plans and other programs and arrangements as may be approved from
time to time by the Company and the Bank for the benefit of their employees.

7. Vacation and Leave.

 

  a. The Executive shall be entitled to vacations and other leave in accordance
with policy for senior executives, or otherwise as approved by the Board.



--------------------------------------------------------------------------------

  b. In addition to paid vacations and other leave, the Executive shall be
entitled, without loss of pay, to absent himself voluntarily from the
performance of his employment for such additional periods of time and for such
valid and legitimate reasons as the Board may in its discretion determine.
Further, the Board may grant to the Executive a leave or leaves of absence, with
or without pay, at such time or times and upon such terms and conditions as the
Board in its discretion may determine.

8. Expense Payments and Reimbursements. The Executive shall be reimbursed for
all reasonable out-of-pocket business expenses that he shall incur in connection
with his services under this Agreement upon substantiation of such expenses in
accordance with applicable policies of the Company and the Bank.

9. Automobile Allowance. During the term of this Agreement, the Executive shall
be entitled to an automobile allowance on terms no less favorable that those in
effect immediately prior to the execution of this Agreement. Executive shall
comply with reasonable reporting and expense limitations on the use of such
automobile as may be established by the Company or the Bank from time to time,
and the Company or the Bank shall annually include on Executive’s Form W-2 any
amount of income attributable to Executive’s personal use of such automobile.

10. Loyalty and Confidentiality.

 

  a. During the term of this Agreement Executive: i. shall devote all his time,
attention, skill, and efforts to the faithful performance of his duties
hereunder; provided, however, that from time to time, Executive may serve on the
boards of directors of, and hold any other offices or positions in, companies or
organizations which will not present any conflict of interest with the Company
and the Bank or any of their subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation and ii. shall not engage in any business or
activity contrary to the business affairs or interests of the Company and the
Bank.

 

  b. Nothing contained in this Agreement shall prevent or limit Executive’s
right to invest in the capital stock or other securities of any business
dissimilar from that of the Company and the Bank, or, solely as a passive,
minority investor, in any business.

 

  c.

Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Company and the Bank; the
names or addresses of any of its borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Company and the Bank to which he may be exposed
during the course of his employment. The Executive further agrees that, unless
required by law or specifically permitted by the Board in writing, he will not
disclose



--------------------------------------------------------------------------------

 

to any person or entity, either during or subsequent to his employment, any of
the above-mentioned information which is not generally known to the public, nor
shall he employ such information in any way other than for the benefit of the
Company and the Bank.

11. Termination and Termination Pay. Subject to Section 12 of this Agreement,
Executive’s employment under this Agreement may be terminated in the following
circumstances:

 

  a. Death. Executive’s employment under this Agreement shall terminate upon his
death during the term of this Agreement, in which event Executive’s estate shall
be entitled to receive the compensation due to the Executive through the last
day of the calendar month in which his death occurred.

 

  b. Retirement. This Agreement shall be terminated upon Executive’s retirement
under the retirement benefit plan or plans in which he participates pursuant to
Section 6 of this Agreement or otherwise.

 

  c. Disability.

 

  i. The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and that
results in Executive becoming eligible for long-term disability benefits under
any long-term disability plans of the Company and the Bank (or, if there are no
such plans in effect, that impairs Executive’s ability to substantially perform
his duties under this Agreement for a period of one hundred eighty
(180) consecutive days). The Board shall determine whether or not Executive is
and continues to be permanently disabled for purposes of this Agreement in good
faith, based upon competent medical advice and other factors that they
reasonably believe to be relevant. As a condition to any benefits, the Board may
require Executive to submit to such physical or mental evaluations and tests as
it deems reasonably appropriate.

 

  ii.

In the event of such Disability, Executive’s obligation to perform services
under this Agreement will terminate. The Bank will pay Executive, as Disability
pay, an amount equal to one hundred percent (100%) of Executive’s bi-weekly rate
of base salary in effect as of the date of his termination of employment due to
Disability. Disability payments will be made on a monthly basis and will
commence on the first day of the month following the effective date of
Executive’s termination of employment for Disability and end on the earlier of:
(A) the date he returns to full-time employment at the Bank in the same capacity
as he was employed prior to his termination for Disability; (B) his death; or
(C) upon attainment of age



--------------------------------------------------------------------------------

 

65. Such payments shall be reduced by the amount of any short- or long-term
disability benefits payable to the Executive under any other disability programs
sponsored by the Company and the Bank. In addition, during any period of
Executive’s Disability, Executive and his dependents shall, to the greatest
extent possible, continue to be covered under all benefit plans (including,
without limitation, retirement plans and medical, dental and life insurance
plans) of the Company and the Bank, in which Executive participated prior to his
Disability on the same terms as if Executive were actively employed by the
Company and the Bank.

 

  d. Termination for Cause.

 

  i. The Board may, by written notice to the Executive in the form and manner
specified in this paragraph, immediately terminate his employment at any time,
for “Cause”. The Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause. Termination for “Cause”
shall mean termination because of, in the good faith determination of the Board,
Executive’s:

 

  (1) Personal dishonesty;

 

  (2) Incompetence;

 

  (3) Willful misconduct;

 

  (4) Breach of fiduciary duty involving personal profit;

 

  (5) Intentional failure to perform stated duties under this Agreement;

 

  (6) Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or a final cease-and-desist order; or

 

  (7) Material breach by Executive of any provision of this Agreement.

 

  ii. Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Company and the Bank unless there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of a majority of the entire membership of the Board at a meeting of such
Board called and held for the purpose (after reasonable notice to Executive and
an opportunity for Executive to be heard before the Board with counsel), of
finding that in the good faith opinion of the Board, Executive was guilty of the
conduct described above and specifying the particulars thereof.



--------------------------------------------------------------------------------

  e. Voluntary Termination by Executive. In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Boards, in which case Executive shall receive only his
compensation, vested rights and employee benefits up to the date of his
termination.

 

  f. Without Cause or With Good Reason.

 

  i. In addition to termination pursuant to Sections 11a. through 11e. the
Boards, may, by written notice to Executive, immediately terminate his
employment at any time for a reason other than Cause (a termination “Without
Cause”) and Executive may, by written notice to the Board, immediately terminate
this Agreement at any time within ninety (90) days following an event
constituting “Good Reason” as defined below (a termination “With Good Reason”).

 

  ii. Subject to Section 12 of this Agreement, in the event of termination under
this Section 11f., Executive shall be entitled to receive his base salary for
the remaining term of the Agreement paid in one lump sum within ten
(10) calendar days of such termination. Also, in such event, Executive shall,
for the remaining term of the Agreement, receive the benefits he would have
received during the remaining term of the Agreement under any retirement
programs (whether tax-qualified or non-qualified) in which Executive
participated prior to his termination (with the amount of the benefits
determined by reference to the benefits received by the Executive or accrued on
his behalf under such programs during the twelve (12) months preceding his
termination) and continue to participate in any benefit plans of the Company or
the Bank that provide health (including medical and dental), life or disability
insurance, or similar coverage upon terms no less favorable than the most
favorable terms provided to senior executives of the Company and the Bank during
such period. In the event that the Company and the Bank are unable to provide
such coverage by reason of Executive no longer being an employee, the Company
and the Bank shall provide Executive with comparable coverage on an individual
policy basis.

 

  iii. “Good Reason” shall exist if, without Executive’s express written
consent, the Company and the Bank materially breach any of their respective
obligations under this Agreement. Without limitation, such a material breach
shall be deemed to occur upon any of the following:

 

  (1) A material reduction in Executive’s responsibilities or authority in
connection with his employment with the Company or the Bank;



--------------------------------------------------------------------------------

  (2) Assignment to Executive of duties of a non-executive nature or duties for
which he is not reasonably equipped by his skills and experience;

 

  (3) Failure of the Executive to be nominated or renominated to the Board of
Directors of the Bank or the Company;

 

  (4) A reduction in salary or benefits contrary to the terms of this Agreement,
or, following a Change in Control as defined in Section 12 of this Agreement,
any reduction in salary or material reduction in benefits below the amounts to
which he was entitled prior to the Change in Control;

 

  (5) Termination of incentive and benefit plans, programs or arrangements, or
reduction of Executive’s participation to such an extent as to materially reduce
their aggregate value below their aggregate value as of the Effective Date;

 

  (6) A requirement that Executive relocate his principal business office or his
principal place of residence outside of the area consisting of a twenty-five
(25) mile radius from the current main office and any branch of the Bank, or the
assignment to Executive of duties that would reasonably require such a
relocation; or

 

  (7) liquidation or dissolution of the Company or the Bank.

 

  iv. Notwithstanding the foregoing, a reduction or elimination of the
Executive’s benefits under one or more benefit plans maintained by the Company
or the Bank as part of a good faith, overall reduction or elimination of such
plans or plans or benefits thereunder applicably to all participants in a manner
that does not discriminate against Executive (except as such discrimination may
be necessary to comply with law) shall not constitute an event of Good Reason or
a material breach of this Agreement, provided that benefits of the type or to
the general extent as those offered under such plans prior to such reduction or
elimination are not available to other officers of the Company and the Bank or
any company that controls either of them under a plan or plans in or under which
Executive is not entitled to participate.

 

  g. Continuing Covenant Not to Compete or Interfere with Relationships.
Regardless of anything herein to the contrary, following a termination by the
Company and the Bank or Executive pursuant to Section 11f. of this Agreement:

 

  i. Executive’s obligations under Section 10c. of this Agreement will continue
in effect; and



--------------------------------------------------------------------------------

  ii. During the period ending on the first anniversary of such termination, the
Executive shall not serve as an officer, director or employee of any bank
holding company, bank, savings bank, savings and loan holding company, or
mortgage company (any of which, a “Financial Institution”) which Financial
Institution offers products or services competing with those offered by the Bank
from any office within fifty (50) miles from the main office or any branch of
the Bank and shall not interfere with the relationship of the Company and the
Bank and any of its employees, agents, or representatives.

12. Termination in Connection with a Change in Control.

 

  a. For purposes of this Agreement, a Change in Control means any of the
following events:

 

  i. Merger: The Company merges into or consolidates with another corporation,
or merges another corporation into the Company, and as a result less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation.

 

  ii. Acquisition of Significant Share Ownership: There is filed or required to
be filed a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner of 25% or more of a class of
the Company’s voting securities, but this clause (b) shall not apply to
beneficial ownership of Company voting shares held in a fiduciary capacity by an
entity of which the Company directly or indirectly beneficially owns 50% or more
of its outstanding voting securities.

 

  iii. Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause iii., each director who is first elected by the board (or first nominated
by the board for election by the stockholders) by a vote of at least two-thirds
(2/3) of the directors who were directors at the beginning of the two-year
period shall be deemed to have also been a director at the beginning of such
period; or



--------------------------------------------------------------------------------

  iv. Sale of Assets: The Company sells to a third party all or substantially
all of its assets.

Notwithstanding anything in this Agreement to the contrary, in no event shall
reorganization of the Bank from the mutual holding company form of organization
to the full stock holding company form of organization (including the
elimination of the mutual holding company) constitute a “Change in Control” for
purposes of this Agreement.

 

  b. Termination. If within the period ending two (2) years after a Change in
Control, (i) the Company and the Bank shall terminate the Executive’s employment
Without Cause, or (ii) Executive voluntarily terminates his employment With Good
Reason, the Company and the Bank shall, within ten calendar days of the
termination of Executive’s employment, make a lump-sum cash payment to him equal
to 2.99 times the Executive’s average Annual Compensation over the five (5) most
recently completed calendar years ending with the year immediately preceding the
effective date of the Change in Control. In determining Executive’s average
Annual Compensation, Annual Compensation shall include base salary and any other
taxable income, including but not limited to amounts related to the granting,
vesting or exercise of restricted stock or stock option awards, commissions,
bonuses (whether paid or accrued for the applicable period), as well as,
retirement benefits, director or committee fees and fringe benefits paid or to
be paid to Executive or paid for Executive’s benefit during any such year,
profit sharing, employee stock ownership plan and other retirement contributions
or benefits, including to any tax-qualified plan or arrangement (whether or not
taxable) made or accrued on behalf of Executive of such year. The cash payment
made under this Section 12b. shall be made in lieu of any payment also required
under Section 11f. of this Agreement because of a termination in such period.
Executive’s rights under Section 11f. of this Agreement are not otherwise
affected by this Section 12. Also, in such event, the Executive shall, for a
thirty-six (36) month period following his termination of employment, receive
the benefits he would have received over such period under any retirement
programs (whether tax-qualified or nonqualified) in which the Executive
participated prior to his termination (with the amount of the benefits
determined by reference to the benefits received by the Executive or accrued on
his behalf under such programs during the twelve (12) months preceding the
Change in Control) and continue to participate in any benefit plans of the
Company and the Bank that provide health (including medical and dental), life or
disability insurance, or similar coverage upon terms no less favorable than the
most favorable terms provided to senior executives of during such period. In the
event that the Company and the Bank are unable to provide such coverage by
reason of the Executive no longer being an employee, the Company and the Bank
shall provide the Executive with comparable coverage on an individual policy.

 

  c.

Notwithstanding Section 12a. of this Agreement, in the event Executive elects to
terminate his employment for Good Reason (as defined in Section 11f. iii of this



--------------------------------------------------------------------------------

 

Agreement) Executive must notify the Bank or the Company within ninety (90) days
after the initial existence of an event that qualifies as Good Reason and the
Bank or the Company must be given and opportunity, not less than thirty
(30) days, to effectuate a cure for such asserted Good Reason by Executive.

 

  d. The provisions of Section 12 and Sections 14 through 27, including the
defined terms used is such sections, shall continue in effect until the later of
the expiration of this Agreement or two (2) years following a Change in Control.

13. Indemnification and Liability Insurance.

 

  a. Indemnification. The Company and the Bank agree to indemnify the Executive
(and his heirs, executors, and administrators), and to advance expenses related
thereto, to the fullest extent permitted under applicable law and regulations
against any and all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit, or proceeding in which he
may be involved by reason of his having been a director or Executive of the
Company, the Bank or any of their subsidiaries (whether or not he continues to
be a director or Executive at the time of incurring any such expenses or
liabilities) such expenses and liabilities to include, but not be limited to,
judgments, court costs, and attorney’s fees and the cost of reasonable
settlements, such settlements to be approved by the Board, if such action is
brought against the Executive in his capacity as an Executive or director of the
Company and the Bank or any of their subsidiaries. Indemnification for expense
shall not extend to matters for which the Executive has been terminated for
Cause. Nothing contained herein shall be deemed to provide indemnification
prohibited by applicable law or regulation. Notwithstanding anything herein to
the contrary, the obligations of this Section 13 shall survive the term of this
Agreement by a period of six (6) years.

 

  b. Insurance. During the period in which indemnification of the Executive is
required under this Section, the Company and the Bank shall provide the
Executive (and his heirs, executors, and administrators) with coverage under a
directors’ and Executives’ liability policy at the expense of the Company and
the Bank, at least equivalent to such coverage provided to directors and senior
Executives of the Company and the Bank.

14. Reimbursement of Executive’s Expenses to Enforce this Agreement. The Company
and the Bank shall reimburse the Executive for all out-of-pocket expenses,
including, without limitation, reasonable attorney’s fees, incurred by the
Executive in connection with successful enforcement by the Executive of the
obligations of the Company and the Bank to the Executive under this Agreement.
Successful enforcement shall mean the grant of an award of money or the
requirement that the Company and the Bank take some action specified by this
Agreement: i. as a result of court order; or ii. otherwise by the Company and
the Bank following an initial failure of the Company and the Bank to pay such
money or take such action promptly after written demand therefor from the
Executive stating the reason that such money or action was due under this
Agreement at or prior to the time of such demand.

 



--------------------------------------------------------------------------------

15. Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 12 of this Agreement, either alone or together with
other payments and benefits which the Executive has the right to receive from
the Company and the Bank, would constitute a “parachute payment” under
Section 280G of the Code, the payments and benefits pursuant to Section 12 shall
be reduced or revised, in the manner determined by the Executive, by the amount,
if any, which is the minimum necessary to result in no portion of the payments
and benefits under Section 12 being non-deductible to the Company and the Bank
pursuant to Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code. The determination of any reduction in the payments and
benefits to be made pursuant to Section 12 shall be based upon the opinion of
the Company and the Bank’s independent public accountants and paid for by the
Company and the Bank. In the event that the Company, the Bank and/or the
Executive do not agree with the opinion of such counsel, i. the Company and the
Bank shall pay to the Executive the maximum amount of payments and benefits
pursuant to Section 12, as selected by the Executive, which such opinion
indicates there is a high probability of such payments and benefits being
deductible to the Company and the Bank and not subject to the imposition of the
excise tax imposed under Section 4999 of the Code and ii. the Company and the
Bank may request, and the Executive shall have the right to demand that they
request, a ruling from the IRS as to whether the disputed payments and benefits
pursuant to Section 12 have such consequences. Any such request for a ruling
from the IRS shall be promptly prepared and filed by the Company and the Bank,
but in no event later than thirty (30) days from the date of the opinion of
counsel referred to above, and shall be subject to the Executive’s approval
prior to filing, which shall not be unreasonably withheld. The Company, the Bank
and the Executive agree to be bound by any ruling received from the IRS and to
make appropriate payments to each other to reflect any such rulings, together
with interest at the applicable federal rate provided for in Section 7872(f)(2)
of the Code. Nothing contained herein shall result in a reduction of any
payments or benefits to which the Executive may be entitled upon termination of
employment other than pursuant to Section 12 hereof, or a reduction in the
payments and benefits specified in Section 12 below zero.

16. Injunctive Relief. If there is a breach or threatened breach of Section 11g.
of this Agreement or the prohibitions upon disclosure contained in Section 10c.
of this Agreement, the parties agree that there is no adequate remedy at law for
such breach, and that the Company and the Bank shall be entitled to injunctive
relief restraining the Executive from such breach or threatened breach, but such
relief shall not be the exclusive remedy hereunder for such breach. The parties
hereto likewise agree that the Executive, without limitation, shall be entitled
to injunctive relief to enforce the obligations of the Company and the Bank
under this Agreement.

17. Successors and Assigns.

 

  a. This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company and the Bank which shall acquire,
directly or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company and the Bank.



--------------------------------------------------------------------------------

  b. Since the Company and the Bank are contracting for the unique and personal
skills of Executive, Executive shall be precluded from assigning or delegating
his rights or duties hereunder without first obtaining the written consent of
the Company and the Bank.

18. No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to Executive in any subsequent employment.

19. Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Company and/or the Bank at their principal business
offices and to Executive at his home address as maintained in the records of the
Company and the Bank.

20. No Plan Created by this Agreement. Executive, the Company and the Bank
expressly declare and agree that this Agreement was negotiated among them and
that no provision or provisions of this Agreement are intended to, or shall be
deemed to, create any plan for purposes of the Employee Retirement Income
Security Act or any other law or regulation, and each party expressly waives any
right to assert the contrary. Any assertion in any judicial or administrative
filing, hearing, or process that such a plan was so created by this Agreement
shall be deemed a material breach of this Agreement by the party making such an
assertion.

21. Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.

22. Applicable Law. Except to the extent preempted by Federal law, the laws of
the State of Connecticut shall govern this Agreement in all respects, whether as
to its validity, construction, capacity, performance or otherwise.

23. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

24. Headings. Headings contained herein are for convenience of reference only.

25. Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, other than written agreements with respect to specific plans, programs
or arrangements described in Sections 5 and 6.

 



--------------------------------------------------------------------------------

26. Required Provisions. In the event any of the foregoing provisions of this
Section 26 are in conflict with the terms of this Agreement, this Section 26
shall prevail.

 

  a. The Bank’s board of directors may terminate Executive’s employment at any
time, but any termination by the Bank, other than Termination for Cause, shall
not prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall not have the right to receive compensation or other
benefits for any period after Termination for Cause as defined in Section 11(d)
hereinabove.

 

  b. If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
§1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion: i.
pay Executive all or part of the compensation withheld while their contract
obligations were suspended; and ii. reinstate (in whole or in part) any of the
obligations which were suspended.

 

  c. If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. §1818(e)(4) or (g)(1),
all obligations of the Bank under this contract shall terminate as of the
effective date of the order, but vested rights of the contracting parties shall
not be affected.

 

  d. If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Bank under
this contract shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.

 

  e. All obligations under this contract shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Bank: (i) by the Director of the OTS (or his
designee), at the time the FDIC enters into an agreement to provide assistance
to or on behalf of the Bank under the authority contained in Section 13(c) of
the Federal Deposit Insurance Act, 12 U.S.C. §1823(c); or (ii) by the Director
of the OTS (or his designee) at the time the Director (or his designee) approves
a supervisory merger to resolve problems related to the operations of the Bank
or when the Bank is determined by the Director to be in an unsafe or unsound
condition. Any rights of the parties that have already vested, however, shall
not be affected by such action.



--------------------------------------------------------------------------------

  f. Any payments made to employees pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.

27. Section 409A of the Code.

 

  a. This Agreement is intended to comply with the requirements of Section 409A
of the Code, and specifically, with the “short-term deferral exception” under
Treasury Regulation Section 1.409A-1(b)(4) and the “separation pay exception”
under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall in all respects
be administered in accordance with Section 409A of the Code. If any payment or
benefit hereunder cannot be provided or made at the time specified herein
without incurring sanctions on Executive under Section 409A of the Code, then
such payment or benefit shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of Section 409A
of the Code, all payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” (within the meaning
of such term under Section 409A of the Code), each payment made under this
Agreement shall be treated as a separate payment, the right to a series of
installment payments under this Agreement (if any) is to be treated as a right
to a series of separate payments, and if a payment is not made by the designated
payment date under this Agreement, the payment shall be made by December 31 of
the calendar year in which the designated date occurs. To the extent that any
payment provided for hereunder would be subject to additional tax under
Section 409A of the Code, or would cause the administration of this Agreement to
fail to satisfy the requirements of Section 409A of the Code, such provision
shall be deemed null and void to the extent permitted by applicable law, and any
such amount shall be payable in accordance with b. below. In no event shall
Executive, directly or indirectly, designate the calendar year of payment.

 

  b. If when separation from service occurs Executive is a “specified employee”
within the meaning of Section 409A of the Code, and if the cash severance
payment under Section 11f. ii of this Agreement or 12b. of this Agreement would
be considered deferred compensation under Section 409A of the Code, and,
finally, if an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available (i.e., the “short-term
deferral exception” under Treasury Regulations Section 1.409A-1(b)(4) or the
“separation pay exception” under Treasury Section 1.409A-1(b)(9)(iii)), the Bank
or the Company will make the maximum severance payment possible in order to
comply with an exception from the six month requirement and make any remaining
severance payment under Section 11f. ii. or 12b. of this Agreement to Executive
in a single lump sum without interest on the first payroll date that occurs
after the date that is six (6) months after the date on which Executive
separates from service.



--------------------------------------------------------------------------------

  c. If (x) under the terms of the applicable policy or policies for the
insurance or other benefits specified in Section 11f.ii. or 12b. of this
Agreement it is not possible to continue coverage for Executive and his
dependents, or (y) when a separation from service occurs Executive is a
“specified employee” within the meaning of Section 409A of the Code, and if any
of the continued insurance coverage or other benefits specified in
Section 11f.ii. or 12b. of this Agreement would be considered deferred
compensation under Section 409A of the Code, and, finally, if an exemption from
the six-month delay requirement of Section 409A(a)(2)(B)(i) of the Code is not
available for that particular insurance or other benefit, the Bank or the
Company shall pay to Executive in a single lump sum an amount in cash equal to
the present value of the Bank’s projected cost to maintain that particular
insurance benefit (and associated income tax gross-up benefit, if applicable)
had Executive’s employment not terminated, assuming continued coverage for 36
months. The lump-sum payment shall be made thirty (30) days after employment
termination or, if Section 27b. of this Agreement applies, on the first payroll
date that occurs after the date that is six (6) months after the date on which
Executive separates from service.

 

  d. References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Section 409A of the Code.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this amended and restated
Agreement on December 17, 2008.

 

Attest:     SI FINANCIAL GROUP, INC.

/s/ Laurie Gervais

    By:  

/s/ Henry P. Hinckley

      Chairman of the Board of Directors Attest:     SAVINGS INSTITUTE BANK AND
TRUST COMPANY

/s/ Laurie Gervais

    By:  

/s/ Henry P. Hinckley

      Chairman of the Board of Directors Witness:     EXECUTIVE

/s/ Laurie Gervais

   

/s/ Brian J. Hull

    Brian J. Hull